JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the amended brief filed by the appellant. The court has determined that the issues presented occasion no need for an opinion. See Fed. R.App. P. 36; D.C.Cir. Rule 36(b). It is
ORDERED AND ADJUDGED that the district court’s judgment entered May 22, 2000, dismissing the complaint with prejudice, and the district court’s order entered July 7, 2000, denying reconsideration, be affirmed substantially for the reasons stated by the district court. Even under the “less stringent standards” accorded pro se litigants, Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972) (per curiam), the district court properly dismissed the complaint for failure to state a claim for which relief may be granted. *6See 28 U.S.C. § 1915(e)(2)(B)(ii). The sua sponte dismissal without leave to amend was appropriate because it is clear “the claimant cannot possibly win relief.” Raz-zoli v. Federal Bureau of Prisons, 230 F.3d 371, 377 (D.C.Cir.2000) (quoting Davis v. District of Columbia, 158 F.3d 1342, 1349 (D.C.Cir.1998) (internal quotation and citation omitted)). Moreover, the district court did not abuse its discretion in denying appellant’s motion for reconsideration. See Twelve John Does v. District of Columbia, 841 F.2d 1133, 1138 (D.C.Cir. 1988).
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.